327 S.W.3d 635 (2010)
Gene E. DUDLEY, Sr., Appellant,
v.
KC PARKS AND RECREATION, et al., Respondents.
No. WD 71400.
Missouri Court of Appeals, Western District.
December 28, 2010.
Gene E. Dudley, Sr., Appellant Pro Se, for appellant.
Angela M. Witten, Kansas City, MO, for respondents.
Before Division One: JAMES M. SMART, JR., P.J., MARK PFEIFFER, and CYNTHIA L. MARTIN, JJ.


*636 ORDER
PER CURIAM:
Gene Dudley appeals the dismissal of his petition against Jackson County, Missouri. He claims he suffered foreclosure of his property without adequate notice and that the sale was an unconstitutional taking. The judgment is affirmed. Rule 84.16(b).